Citation Nr: 0523820	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-16 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUE

Whether new and material evidence to reopen a previously 
denied claim for service connection for a psychiatric 
disorder, diagnosed as schizophrenia, undifferentiated type, 
and for bipolar disorder has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1964.

In January 1967, the RO denied the veteran's original claim 
for service connection for psychiatric disease.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision, in which the 
RO declined to reopen a claim for service connection for 
schizophrenia and for a bipolar disorder on the basis that 
new and material evidence had not been received.  The veteran 
filed a notice of disagreement (NOD) in November 2003, the RO 
issued a statement of the case (SOC) in April 2004, and the 
veteran filed a substantive appeal, perfecting his appeal in 
May 2004.

In May 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at VA's office in Las 
Vegas, Nevada; a transcript of that hearing is of record.  
During the hearing, the veteran submitted additional evidence 
to the Board, waiving initial RO consideration of the 
evidence.  The Board accepts that evidence for inclusion in 
the record.  See 38 C.F.R. § 20.800 (2004).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for schizophrenia, undifferentiated type (claimed 
as mental condition), and for a bipolar disorder has been 
accomplished.

2.  In January 1967, the RO denied the veteran's claim for 
service connection for psychiatric disease.  Although the RO 
notified the veteran of the denial and of his appellate 
rights in February 1967, the veteran did not initiate an 
appeal.

3.  Evidence received since the January 1967 rating decision 
is essentially duplicative or cumulative in nature, and does 
not raise a reasonable possibility of substantiating the 
claim for service connection for the claimed psychiatric 
disorder, diagnosed as schizophrenia, undifferentiated type 
and bipolar disorder.


CONCLUSIONS OF LAW

1.  The RO's January 1967 denial of service connection for 
psychiatric disease is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.  The evidence associated with the claims file since the 
RO's January 1967 denial is not new and material; thus, the 
requirements to reopen the veteran's claim for service 
connection for a psychiatric disorder, diagnosed as 
schizophrenia, undifferentiated type and bipolar disorder, 
are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  
However, as there are, nonetheless, duties to notify and 
assist owed the veteran, the Board determines, in any event, 
that all notification and development action needed to render 
a fair decision on the issue on appeal has been accomplished.

Through the April 2004 SOC, the March 2005 supplemental SOC 
(SSOC), and the July 2002, February 2003, April 2003, June 
2003, December 2003, and December 2004 letters, the veteran 
and his representative have been notified of the laws and 
regulations governing the claim, the evidence that has been 
considered in connection with this appeal, and the bases for 
the denial of the claim.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim, and has been afforded 
ample opportunity to submit such information and evidence.  

In the December 2004 letter to the veteran, the RO notified 
him of the evidence needed to reopen his claim.  The veteran 
was notified of the type of information he should submit, and 
was advised to submit any evidence in his possession.  In 
view of the December 2004 letter, the Board also finds that 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
has also been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The Board notes 
that, in response to the RO's December 2004 letter, the 
veteran responded, in May 2005, that he knew of no further 
documentation.

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of:  (1) the evidence that 
is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran both 
before and after the rating action on appeal, and well after 
a substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
this matter has not, in any way, prejudiced the veteran.  In 
this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
in this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As indicated above, the RO issued the April 2004 SOC 
explaining what was needed to substantiate the claim within a 
few short months of receiving the veteran's NOD, and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its July 2002, February 2003, April 
2003, and June 2003 letters, prior to the RO's initial 
adjudication of the claim, and also notified the veteran that 
certain records requested were not found; the veteran has not 
informed the RO of the existence of any available evidence 
that had not already been obtained in response to that 
letter, or at any other point during the pendency of this 
appeal.

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
obtaining various hospital treatment records and VA 
outpatient treatment records, reports of which have been 
associated with the claims file.  Neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate the existence of, any additional medical 
or other relevant evidence that is necessary for a fair 
adjudication of the claim that has not already been obtained.  
Hence, the Board is aware of no circumstances in this matter 
that would put the VA on notice of the existence of any 
additional relevant evidence that, if obtained, would provide 
a basis to reopen the claim on appeal.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995). 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

In view of all the foregoing, the Board finds that there is 
no prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Service connection may be presumed, for certain chronic 
diseases, such as psychoses, which develop to a compensable 
degree (10 percent for a psychosis) within a prescribed 
period after discharge from service (one year for a 
psychosis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.

As indicated above, in a January 1967 decision, the RO 
initially denied service connection for schizophrenic 
reaction (then characterized as psychiatric disease).  
Evidence considered in the January 1967 decision included the 
veteran's service medical records; a letter from the chief 
hospital registrar at the Los Angeles County Hospital, 
reflecting treatment for schizophrenic reaction, acute 
paranoid type, from July 27, 1966, to August 19, 1966; 
records showing treatment at the Riverside County General 
Hospital from August 21, 1966; a notification that the 
veteran was transferred from Riverside County to the Patton 
State Hospital on August 30, 1966; and VA hospital summary 
records of treatment from August 30, 1966, to October 28, 
1966.  Each of the above-named hospital reports shows 
treatment for a psychosis, diagnosed as schizophrenic 
reaction. 

The service medical records at the time of the veteran's 
enlistment examination in August 1961 noted many neurotic 
symptoms, and immaturity with symptomatic habit reaction.  A 
neuro-psychiatric consultation in December 1961 discovered no 
additional defects.  At the time of the October 1964 
separation examination, the veteran reported depression or 
excessive worry, and nervous trouble.  The examiner noted 
insomnia and nervousness, mild; no psychiatric disability was 
diagnosed.

In its decision, the RO noted no evidence of a psychiatric 
disability in service, and no evidence of a psychosis within 
the first post-service year.  Although the RO notified the 
veteran of the denial and of his appellate rights in February 
1967, the veteran did not appeal the denial; hence, that 
denial is final as to the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has previously been denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) provides that "new evidence" is 
existing evidence not previously submitted; "material 
evidence" is existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
Furthermore, new and material evidence is "neither 
cumulative nor redundant" of evidence of record at the time 
of the last prior final denial, and must "raise a reasonable 
possibility of substantiating the claim."  

In determining whether new and material evidence has been 
received, VA initially must decide whether evidence submitted 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim was the RO's January 1967 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In the present case, evidence added to the record since 
January 1967 includes VA hospital treatment records from 
October 1966 to December 1966, from August 1967 to October 
1967, in June 1969, in May 1970, in August 1986, and in 
November 2001; and non-VA hospital treatment records, and/or 
notification of admission/discharge dates, from the Patton 
State Hospital from August 1966 to September 1966; from the 
Nevada State Hospital in June 1967; from the New York 
Creedmoor Psychiatric Center from March 1968 to June 1968; 
from the South Florida State Hospital in July 1969; from 
St. Luke's Hospital in June 1977; from the Southern Nevada 
Memorial Hospital from March 1981 to April 1981; from the 
Scripps Memorial Hospital in 1991, and from the Montevista 
Hospital in 1999.  Each of the VA and non-VA hospital records 
reflects treatment for schizophrenic reaction.

Also added to the record since January 1967 are a 
psychological examination report from the state of Nevada in 
June 1998; a private report of neuropsychological evaluation 
in June 2003; records received from the Social Security 
Administration in December 2004, reflecting that the 
veteran's disability-primarily diagnosed as schizophrenic, 
paranoid and other functional psychotic disorders-began on 
July 27, 1966; various VA outpatient treatment records from 
2001 to 2005; a May 2005 hearing transcript; and the 
veteran's statements.  Here, the evidence reflects treatment 
for schizophrenic reaction and, more recently, for bipolar 
disorder.

Although the medical evidence added to the record is "new" 
in that these particular records were not previously 
considered, insofar as the records reflect only evaluation 
and/or treatment for schizophrenic reaction, they are 
cumulative of medical evidence previously of record that 
established the presence of a psychiatric disability.  
However, that evidence provides no nexus between a current 
psychiatric disability, to include schizophrenic reaction 
and/or bipolar disorder, and the veteran's military service.  
The Board points out that the evidence of treatment for 
schizophrenic reaction beginning in July 1966-i.e., within 
eighteen months after the veteran's discharge from service-
had previously been considered by the RO in its January 1967 
decision.

Thus, none of the medical evidence received is pertinent to 
the central questions underlying the claim for service 
connection-i.e., whether there is a medical relationship 
between any schizophrenia and service; or whether any current 
schizophrenia and/or bipolar disorder had its onset in 
service or within the first post-service year.  Hence, the 
medical evidence is not material for purposes of reopening 
the claim.  

The veteran's assertions as to in-service and post-service 
treatment for schizophrenic reaction similarly provide no 
basis to reopen the claim.  As a layperson without the 
appropriate medical training and expertise, the veteran is 
not competent to provide a probative opinion on a medical 
matter, such as whether there is a medical nexus between 
current psychiatric disability, to include schizophrenic 
reaction and bipolar disorder, and service.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, where, 
as here, resolution of the issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  In short, while the veteran 
claims that his current schizophrenia and/or bipolar disorder 
had its onset in service, there is no competent evidence to 
support that claim.  

In the absence of new and material evidence, the requirements 
to reopen the claim for service connection for psychiatric 
illness to include schizophrenia, undifferentiated type and 
bipolar disorder are not met, and the appeal must be denied.  
As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

In the absence of new and material evidence, the application 
to reopen the claim for service connection for psychiatric 
disorder to include schizophrenia, undifferentiated type, and 
bipolar disorder is denied.  




	                        
____________________________________________
	N. R. ROBIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


